Title: Thomas Jefferson to George Logan, 23 July 1816
From: Jefferson, Thomas
To: Logan, George


          
            Dear Sir
            Monticello July 23. 16.
          
          I have recieved and read with great pleasure the account you have been so kind as to send me, of the  interview between the emperor Alexander and mr Clarkson, which I now return, as it is in MS. it shews great condescension of character on the part of the emperor, and power of mind also to be able to abdicate the artificial distance between
			 himself and other good and able men, and to converse as on equal ground. this conversation too, taken with his late Christian league seems to bespeak in him something like a sectarian piety. his
			 character is undoubtedly good, and the world, I think, may expect good effects from it. I have no doubt that his firmness in favor of France, after the deposition of Bonaparte, has saved that country from evils still more severe than she is suffering, & perhaps even from partition. I sincerely wish that the history of the secret proceedings at Vienna may become known, and may reconcile to our good opinion of him his participation in the demolition of antient and independant states, transferring them & their inhabitants, as farms
			 & stocks of cattle at a market to other owners, and even taking a part of the spoil to himself. it is possible to suppose a case excusing this, & my partiality for his character encorages
			 me
			 to expect it; & to impute to others, known to have no moral scruples, the crimes of that Conclave, who, under pretence of punishing the atrocities of Bonaparte,  reacted them themselves, & proved that with equal power they were equally flagitious.—but let us turn with abhorrence from these sceptered Scelerats, and, disregarding our own petty differences of opinion about men and measures, let us cling in mass to our country & to one another, & bid defiance as we can if united, to the
			 plundering combinations of the old world. present me affectionately and respectfully to mrs Logan, and accept the assurance of my friendship and best wishes.

			 
          Th: Jefferson
        